DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 07/18/2022.
Claims 9-16 are withdrawn.
Claims 1-20 are currently pending, claims 1-8 and 17-20 have been examined. 

Information Disclosure Statement 
Information Disclosure Statements received 02/08/2021, 07/26/2021, 10/18/2021, and 01/19/2022 have been reviewed and considered.

Continuation
This application is a continuation-in-part and claims priority to US Patent Application Serial No. 16/235,633 filed 12/28/2018.

Election/Restrictions
	Applicant’s election without traverse of Group 1, claims 1-8 and 17-20, in the reply filed 07/18/2022 is acknowledged.
	 


Claim Rejections- 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. § 101.
	Claim(s) 1-8 and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  In the instant case, claims 1-8 are directed to a method, and claims 17-20 are directed to system.  Claims 1 and 17 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.
	While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 17 recite the abstract idea of “generating a restricted offer message”.
Specifically, representative claim 1 recites abstract concepts, including: generating, by the computing device, data based on monitoring a plurality of partner systems configured to pass inventory involving a plurality of items in succession from the principal system; receiving, by the computing device, a listing of an item; determining, by the computing device, which of the plurality of partner systems is to output the listing based on the data, the determined partner system not including the item as available via the determined partner system; and generating, by the computing device, a restricted offer message based on the determining, the restricted offer message configuring the determined partner system to include digital content configured for rendering in a user interface.
When considering the subject matter groupings articulated in the 2019 PEG, the claims recite an abstract idea.  As noted above, the claims recite the abstract idea of “generating a restricted offer message”.  These concepts are considered to be certain methods of organizing human activity.  Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, generating a restricted offer message” is a certain method of organizing human activity because it is a advertising, marketing, and sales activity.  Accordingly, claims 1 and 17 recites an abstract idea.
	Under revised Step 2A, Prong 2 of the 2019 PEG , if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, claims 1 and 17 recite the additional elements including: a computing device of a principal system; a plurality of partner systems; digital content; a user interface; a partner manager module implemented at least partially in hardware of a computing device; an inventory manager module implemented at least partially in hardware of a computing device; and a restricted offer management module implemented at least partially in hardware of a computing device. These additional elements amount to no more than instruction to apply the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Claims 1 and 17 are therefore directed to an abstract idea.
	Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “generating a restricted offer message” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1 and 17 are ineligible. 
	Dependent claim(s) 2-8 and 18-20 merely further limit the abstract idea by further characterizing the abstract idea, without reciting any additional elements.  Therefore, claims 2-8 and 18-20 are ineligible for the same reasons as identified with respect to claims 1 and 17.  
	
	

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nair (US 2016/0343049 A1) in view of Kassaei (US 2013/0006815 A1).
Claim 1, Nair discloses a method implemented by a computing device of a principal system, the method comprising: 
generating, by the computing device, data based on monitoring a plurality of partner systems configured to pass inventory involving a plurality of items in succession from the principal system (¶ [0040] “The central listings engine 150 then enables the seller to identify additional marketplaces 130 for cross-listing the target product. In some embodiments, the central listings engine 150 generates a central listing and the cross-listings for the additional marketplaces 130 identified by the seller, wherein the original listing information is automatically used for the cross-listings”; ¶ [0041] “In the example embodiment, the marketplace communications module 220 enables communications between the central listings engine 150 and the marketplaces 130, 142.” and “The marketplace communications module 220 may manage other types of communications with the marketplaces 130, 142 such as, for example, status query messages (e.g., for determining status of a local listing) and status update messages (e.g., messages indicating that a local listing has sold, or has expired, or has been cancelled, removed, or other change of status)”; 
receiving, by the computing device, a listing of an item (¶ [0022] “Once the seller has entered the listing information, the seller submits the central listing through the GUI. The central listings engine then creates and stores the central listing in a central listings database.”); 
determining, by the computing device, which of the plurality of partner systems is to output the listing based on … data (¶ [0020] “Within each column, the seller is able to select the values that she wishes to use for that target product, and particular to the local listing for that adjunct marketplace. For example, the seller may elect to generate a listing for the Wayne Gretzky trading card on firstmarketplace.com and secondmarketplace.com, and they may select a market of “Canada” for the firstmarketplace.com listing, and “USA” for the secondmarketplace.com listing.”; ¶ [0022] “Further, the central listings engine also creates a local listing on each of the identified adjunct marketplaces.”; ¶ [0039]), the determined partner system not including the item as available via the determined partner system (¶ [0019] “For example, the seller may be selling an autographed Wayne Gretzky hockey trading card”); and 
generating, by the computing device, a restricted offer message based on the determining, the restricted offer message configuring the determined partner system to include digital content configured for rendering in a user interface  (¶ [0022] “Continuing the above example, the central listings engine generates a local listing on secondmarketplace.com, and that local listing specifies the shared data listing elements of the item condition, item name, and item description as entered by the seller, as well as the specific market (“USA”) and price (“$185”) as specified by the seller in the secondmarketplace.com column of the GUI. The central listings engine also generates a local listing on firstmarketplace.com, and that local listing specifies the same shared data listing elements, as well as the specific market (“Canada”) and price (“$200”) as specified by the seller in the firstmarketplace.com column of the GUI.”; ¶ [0033]).  
Nair does not disclose determining which of the plurality of partner systems is to output the listing based on the data (i.e. the data based on monitoring a plurality of partner systems).
However, Kassaei [Symbol font/0x2D]which like Nair is directed to managing and provision online listings[Symbol font/0x2D] teaches: 
determining which of the plurality of partner systems is to output the listing based on the data (Kassaei: ¶ [0023] “A distribution schedule dictates if and when a particular listing is sent to a marketplace (e.g., marketplace 114) for publication” and “The distribution schedule may include decision-making logic to, for example, … to select a marketplace 114 from a number of marketplaces 114, to determine when to deliver the listing to a respective marketplace, and the like”; ¶ [0028] “The listing inventory 204 may be a copy of the listing inventories 110 stored at each respective seller 106 or may be a product listing inventory that includes listings that describe products available for sale from more than one seller 106.”; ¶¶ [0037]-[0038] “The distribution scheduler 400 may further be communicatively connected to a listing inventory 406 of the seller 106”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nair to include the determination based on the monitored data as taught by Kassaei.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of Nair to include determination of Kassaei so that only listings in compliance with a marketplace’s policies are published (Kassaei: ¶¶ [0048]-[0049]).

Claim 3, the combination of Nair in view of Kassaei teaches the method as described in claim 1.  Nair further discloses:
further comprising receiving, by the computing device, a notification of an event associated with the restricted offer message (¶ [0065] “In some embodiments, the central listings engine 150 receives update messages (e.g., unsolicited communications) (not separately shown) from marketplaces 430 regarding local listings 442. Some examples of update messages may include an expiration or cancellation message (e.g., when the local listing 442 has expired, or has been cancelled, or otherwise “de-listed” from the local marketplace 430), or a sale message (e.g., when the local listing 442 has sold)”).  

Claim 4, the combination of Nair in view of Kassaei teaches the method as described in claim 3.  Nair further discloses, wherein receiving the notification initiates one of: 
configuring the determined partner system to make the digital content unavailable for rendering in the user interface (¶¶ [0066] “ Upon receiving an update message from the selling marketplace 430A indicating the sale of the local listing 442A, the central listings engine 150 may transmit an update operation to any other marketplaces 430 having local listings 442 associated with that central listing 402. In this example, the central listings engine 150 transmits an update operation to marketplace #2 430B indicating that the local listing 442B should be cancelled, or de-listed, or has sold. As such, the central listings engine 150 coordinates updating local listings 442 across multiple marketplaces 430”); or 
providing attribution to the determined partner system.

Claim 5, the combination of Nair in view of Kassaei teaches the method as described in claim 1.  Nair further discloses wherein the data comprises at least one of subscription data, curation data, impression data, conversion data, user behavioral data, or selection data (¶ [0041] “In the example embodiment, the marketplace communications module 220 enables communications between the central listings engine 150 and the marketplaces 130, 142.” and “The marketplace communications module 220 may manage other types of communications with the marketplaces 130, 142 such as, for example, status query messages (e.g., for determining status of a local listing) and status update messages (e.g., messages indicating that a local listing has sold, or has expired, or has been cancelled, removed, or other change of status)”; ¶ [0064] “how many local user may be “watching” the item”).  

Claim 6, the combination of Nair in view of Kassaei teaches the method as described in claim 1.  Nair further discloses wherein the digital content is selectable to access the listing of the restricted offer message (¶ [0022]; ¶ [0024] “The marketplaces 130 list products and/or services for sale (e.g., as “listings”) from, for example, online merchants, individual sellers, wholesalers, and other sellers of goods and services” and “A networked system 102 forms a network-based, centralized publication system that provides server-side functionality, via a network … to one or more client devices 110 that may be used, for example, by sellers 106 and/or buyers (not separately shown) of products and services offered for sale through marketplaces 130”; ¶ [0066] “Further, presume that the local listing 442A sold to a buyer on marketplace 430A”).  

Claim 7, the combination of Nair in view of Kassaei teaches the method as described in claim 1.  Nair further discloses further comprising: 
receiving, by the computing device, a purchase request for the item (¶ [0033] “The central listings engine 150 may provide a number of publishing, listing, and/or price-setting mechanisms whereby…a buyer can express interest in or indicate a desire to purchase or barter such goods or services (e.g., through the marketplaces 130, 142)”); 
processing, by the computing device, the purchase request (¶ [0033] “The central listings engine 150 may provide a number of publishing, listing, and/or price-setting mechanisms whereby…a buyer can express interest in or indicate a desire to purchase or barter such goods or services (e.g., through the marketplaces 130, 142), and a transaction (such as a trade) may be completed pertaining to the goods or services.”); and 
rescinding, by the computing device, the restricted offer message (¶ [0066] “Upon receiving an update message from the selling marketplace 430A indicating the sale of the local listing 442A, the central listings engine 150 may transmit an update operation to any other marketplaces 430 having local listings 442 associated with that central listing 402. In this example, the central listings engine 150 transmits an update operation to marketplace #2 430B indicating that the local listing 442B should be cancelled, or de-listed, or has sold”).  

Claim 17, Nair discloses a system comprising: 
a partner manager module implemented at least partially in hardware of a computing device to generate data based on monitoring a plurality of partner systems configured to pass inventory involving a plurality of items in succession from a principal system (FIG. 1 and ¶ [0024]; ¶ [0040] “The central listings engine 150 then enables the seller to identify additional marketplaces 130 for cross-listing the target product. In some embodiments, the central listings engine 150 generates a central listing and the cross-listings for the additional marketplaces 130 identified by the seller, wherein the original listing information is automatically used for the cross-listings”; ¶ [0041] “In the example embodiment, the marketplace communications module 220 enables communications between the central listings engine 150 and the marketplaces 130, 142.” and “The marketplace communications module 220 may manage other types of communications with the marketplaces 130, 142 such as, for example, status query messages (e.g., for determining status of a local listing) and status update messages (e.g., messages indicating that a local listing has sold, or has expired, or has been cancelled, removed, or other change of status)”; 
an inventory manager module implemented at least partially in hardware of a computing device to receive a listing of an item (FIG. 1 and ¶ [0024]; ¶ [0017] “In the example embodiment, the central listings engine provides a graphical user interface (“GUI”, or “central listing entry interface”) to a seller. The GUI enables the seller to enter a central listing for a “target offering”, a product or service that the seller wishes to list across one or more of the adjunct marketplaces.”; ¶ [0022]);
a restricted offer allocation module implemented at least partially in hardware of a computing device to determine which of the plurality of partner systems is to output the listing based on … data, the determined partner system not including the item as available via the determined partner system (FIG. 1 and ¶ [0024]; ¶ [0020] “Within each column, the seller is able to select the values that she wishes to use for that target product, and particular to the local listing for that adjunct marketplace. For example, the seller may elect to generate a listing for the Wayne Gretzky trading card on firstmarketplace.com and secondmarketplace.com, and they may select a market of “Canada” for the firstmarketplace.com listing, and “USA” for the secondmarketplace.com listing.”; ¶ [0022] “Further, the central listings engine also creates a local listing on each of the identified adjunct marketplaces.”; ¶ [0039]); and 
a restricted offer management module implemented at least partially in hardware of a computing device to generate a restricted offer message based on the determining, the restricted offer message configuring the determined partner system to include digital content configured for rendering in a user interface (FIG. 1 and ¶ [0024]; ¶ [0022] “Continuing the above example, the central listings engine generates a local listing on secondmarketplace.com, and that local listing specifies the shared data listing elements of the item condition, item name, and item description as entered by the seller, as well as the specific market (“USA”) and price (“$185”) as specified by the seller in the secondmarketplace.com column of the GUI. The central listings engine also generates a local listing on firstmarketplace.com, and that local listing specifies the same shared data listing elements, as well as the specific market (“Canada”) and price (“$200”) as specified by the seller in the firstmarketplace.com column of the GUI.”; ¶ [0033]). 

Claim 18, the combination of Nair in view of Kassaei teaches the system as described in claim 17.  Nair further discloses wherein the digital content is configured to be selectable to access the listing of the item (¶ [0022]; ¶ [0024] “The marketplaces 130 list products and/or services for sale (e.g., as “listings”) from, for example, online merchants, individual sellers, wholesalers, and other sellers of goods and services” and “A networked system 102 forms a network-based, centralized publication system that provides server-side functionality, via a network … to one or more client devices 110 that may be used, for example, by sellers 106 and/or buyers (not separately shown) of products and services offered for sale through marketplaces 130”; ¶ [0066] “Further, presume that the local listing 442A sold to a buyer on marketplace 430A”). 

Claim 19, the combination of Nair in view of Kassaei teaches the system as described in claim Nair further discloses:   
wherein the data is generated based on monitoring user behavioral data (¶ [0041] “The marketplace communications module 220 may manage other types of communications with the marketplaces 130, 142 such as, for example, status query messages (e.g., for determining status of a local listing) and status update messages (e.g., messages indicating that a local listing has sold, or has expired, or has been cancelled, removed, or other change of status)”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Kassaei, and further in view of Barak et al. (US 2018/0189817 A1).
Claim 2, the combination of Nair in view of Kassaei teaches the method as described in claim 1. The combination of Nair in view of Kassaei does not teach wherein the restricted offer message is a one-time offer message.  However, Barak et al., hereinafter “Barak” [Symbol font/0x2D]which like Nair is directed to identifying and providing offers[Symbol font/0x2D] teaches: 
 wherein the restricted offer message is a one-time offer message (Barak: ¶ [0053]; ¶ [0059] “For example, if the offer is a “one-time use only” offer, the notification (274) can include a statement informing the user that the offer can no longer be used”).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nair to include the one-time offer message as taught by Barak.  One of ordinary skill in the art before the effective filing date would have been motivated to modify the method of Nair to include the one-time offer message of Barak because merchants find it increasingly effective to make various offers available in certain online forums (Barak: ¶ [0002]).


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Kassaei, and further in view of Crepps et al. (US 2020/0160427 A1).
Claim 8, the combination of Nair in view of Kassaei teaches the method as described in claim 1.  Nair discloses a purchase request (¶ [0033]), however the combination of Nair in view of Kassaei does not teach wherein the purchase request includes a code sharing identifier.  However, Crepps et al., hereinafter “Crepps” [Symbol font/0x2D]which like Nair is directed to aggregating and exchanging product data over a network[Symbol font/0x2D] teaches:
wherein the request includes a code sharing identifier (Crepps ¶ [0054] “User computing device 112 may submit to DA computing device 15o a product request for goods”; ¶ [0055] “In some embodiments, the filters are included in the product request message received).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nair to include the code sharing identifier of Crepps.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Nair to include the code sharing identifier of Crepps in order to enable users to securely purchase items from different merchants using a single integrated website (Crepps: ¶ [0018]). 

Claim 20, the combination of Nair in view of Kassaei teaches the system as described in claim 17.   Nair further discloses wherein the restricted offer management module further comprises being implemented at least partially in hardware of a computing device to: 
receive a purchase request for the item (¶ [0033] “The central listings engine 150 may provide a number of publishing, listing, and/or price-setting mechanisms whereby…a buyer can express interest in or indicate a desire to purchase or barter such goods or services (e.g., through the marketplaces 130, 142)”); 
process the purchase request (¶ [0033] “The central listings engine 150 may provide a number of publishing, listing, and/or price-setting mechanisms whereby…a buyer can express interest in or indicate a desire to purchase or barter such goods or services (e.g., through the marketplaces 130, 142), and a transaction (such as a trade) may be completed pertaining to the goods or services.”); and 
rescind the restricted offer message (¶ [0066] “Upon receiving an update message from the selling marketplace 430A indicating the sale of the local listing 442A, the central listings engine 150 may transmit an update operation to any other marketplaces 430 having local listings 442 associated with that central listing 402. In this example, the central listings engine 150 transmits an update operation to marketplace #2 430B indicating that the local listing 442B should be cancelled, or de-listed, or has sold”).  
Nair does not disclose the purchase request including a code sharing identifier.  However, Crepps [Symbol font/0x2D]which like Nair is directed to aggregating and exchanging product data over a network[Symbol font/0x2D]  teaches:
wherein the request includes a code sharing identifier (Crepps ¶ [0054] “User computing device 112 may submit to DA computing device 15o a product request for goods”; ¶ [0055] “In some embodiments, the filters are included in the product request message received).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Nair to include the code sharing identifier of Crepps.  One of ordinary skill in the art before the effective filing date would have been motivated to modify Nair to include the code sharing identifier of Crepps in order to enable users to securely purchase items from different merchants using a single integrated website (Crepps: ¶ [0018]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NPL Reference U (Virginia Bridges) compares different marketplace selling tools available online.
Dimaunahan et al. (US 2017/0236152 A1) describes a system and associated methods for enabling a tenant of a multi-tenant platform to customize the promotional functions of the tenant’s eCommerce website which is hosted on the multi-tenant platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305. The examiner can normally be reached M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625